internal_revenue_service number release date index number ------------------------------------------------------ ------------------------------------------------------- ------------------------------------------------------------ ----------------- ------------------------------------------------------------ ------- ------------------------------- -------------------------------------------------- ---------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- telephone number -------------------- refer reply to cc intl b05 plr-133351-07 date date -------------------------------------------------------- --------------------------------------------------------------------- ------------------------------------------------------ -------------------------------------------------------------- taxpayer ------------------------- fund fund fund fund dear ------------------ this is in response to your letter dated date in which you request a ruling under sec_1_985-1 that fund fund fund and fund may use a functional_currency other than the united_states dollar specifically you request a ruling that permits each of fund fund fund and fund to determine its respective functional_currency by applying the principles used to determine the functional_currency of a qualified_business_unit that is not required to use the dollar as its functional_currency as provided in sec_1_985-1 submitted by the taxpayer and accompanied by a penalties of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of factual information representations and other data may be required as part of the audit process taxpayer has represented the facts described below facts the ruling contained in this letter is predicated upon facts and representations taxpayer is a delaware statutory trust that is a registered open-end series each fund will operate as an exchange-traded fund each fund intends to plr-133351-07 investment_company under the investment_company act of taxpayer intends to create the following four funds fund fund fund and fund each fund intends to qualify as a regulated_investment_company under sec_851 of the code and if so qualified will be treated as a separate corporation under sec_851 invest substantially_all of its assets in liquid investment grade money market securities denominated in its named non-u s dollar currency designated currency the designated currency of fund will be the euro the designated currency of fund will be the pound the designated currency of fund will be the yen and the designated currency of fund will be the australian dollar each fund expects to maintain a stable net asset value in its designated currency by investing substantially_all of its assets in high quality short-term instruments denominated in the designated currency in the future each fund may invest a small percentage of its assets in designated currency denominated futures contracts options short-term currency swaps overnight index swaps short-term forward rate agreements and shares of money market mutual funds or other investment companies that invest primarily in short-term fixed income securities each fund will make monthly distributions of net_income revenue and expenses with the exception of management fees and administrative expenses will be in the designated currency each fund will maintain books_and_records in its designated currency and will not enter into transactions in u s dollars except for paying management fees and certain administrative expenses transactions between a fund and its shareholders including purchases and redemptions of shares will ordinarily occur in each fund’s designated currency it is represented that each fund will hold only a relatively small portion of its assets in u s dollars or other liquid u s dollar denominated instruments to meet its monthly distribution obligations and that any u s dollar contributions to a fund will be nominal none of the funds will have employees law and analysis determinations for federal_income_tax purposes shall be made in a taxpayer’s functional_currency sec_985 except as otherwise provided by ruling or administrative_pronouncement the u s dollar is the functional_currency of a qualified_business_unit qbu that has the united_states as its residence as defined in sec_988 sec_1_985-1 sec_1_989_a_-1 provides that a corporation is a qbu under sec_988 the united_states is the residence of a corporation which is a united_states_person as defined in sec_7701 the term united_states_person includes a domestic_corporation a corporation created or organized in the united_states or under the laws of the united each fund will conduct its activities primarily in its designated currency sec_985 of the internal_revenue_code generally provides that all taxpayer represents that use of the u s dollar as a fund’s functional_currency the general explanation of the tax_reform_act_of_1986 states that i n plr-133351-07 states sec_7701 and a each fund intends to qualify as a regulated_investment_company and will be a domestic_corporation if all the requirements of sec_851 and its accompanying regulations are met as domestic corporations under sec_985 and the applicable regulations thereunder the functional_currency of each fund would be the u s dollar absent a ruling to the contrary would jeopardize the ability of each fund to maintain a stable net asset value in its designated currency each fund would be required to recognize sec_988 gain_or_loss on all of its sec_988 transactions because these transactions would be denominated in the fund’s designated currency which would be a nonfunctional_currency to the fund additionally any qbus of each fund with a functional_currency other than the u s dollar would be subject_to appropriate circumstances a domestic qbu such as a regulated_investment_company organized to invest in securities denominated in a specific currency may have a foreign_currency as the functional_currency staff of the joint_committee on taxation 100th cong 1st sess general explanation of the tax_reform_act_of_1986 pincite comm print sec_1_985-1 provides that if a qbu is not required to use the dollar as its functional_currency its functional_currency shall be the currency of the economic environment in which a significant part of the qbu's activities are conducted if the qbu keeps or is presumed to keep its books_and_records in such currency sec_1_985-1 provides that the economic environment in which a significant part of the qbu's activities are conducted shall be determined by taking into account all the facts and circumstances sec_1_985-1 sets forth some facts and circumstances which are considered when determining the economic environment in which a significant part of the qbu's activities are conducted determine its functional_currency by applying the principles of sec_1_985-1 under these principles each fund would be eligible to adopt its designated currency as its functional_currency if the facts and circumstances warrant such a determination this conclusion is consistent with the language in the general explanation of the tax_reform_act_of_1986 as set forth above fund qualifies as a regulated_investment_company under sec_851 of the code and that each fund is treated as a separate corporation under sec_851 taxpayer may apply the principles of sec_1_985-1 to determine the functional_currency of each fund should a fund properly adopt its designated currency as its functional_currency it will compute its taxable_income or loss in its designated currency and based solely on the facts and representations submitted and provided that each if the ruling requested herein is issued each fund would be permitted to no opinion is expressed as to the character of any amounts received by this letter is directed only to the taxpayer who requested it sec_6110 no opinion is expressed as to what the functional_currency of each fund will be no opinion is expressed as to whether the funds qualify as regulated investment plr-133351-07 translate its taxable_income into u s dollars using the weighted_average_exchange_rate for the year when the principles of sec_1_985-1 are applied companies under sec_851 of the code and the accompanying regulations thereunder or whether each fund may be treated as a separate corporation under sec_851 shareholders as distributions on or redemptions of their shares in a fund no opinion is expressed on the character of income or loss realized on a sale by shareholders of their shares in a fund provides that it may not be used or cited as precedent return of the taxpayers involved for the taxable_year in which the determination covered by this letter is made letter is being sent to the taxpayer’s representatives cc ________________________ margaret harris assistant branch chief branch international in accordance with the power_of_attorney on file with this office a copy of this it is important that a copy of this letter be attached to the federal_income_tax sincerely
